Order entered January 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01278-CR

                       MIGUEL ALBERTO GUTIERREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 27,326

                                            ORDER
       The court reporter initially filed a reporter’s record that omitted the exhibits offered at

trial. Consequently, on November 21, 2013, we ordered the court reporter to file, within ten days

of the date of that order, a supplemental record containing the trial exhibits. On December 4,

2013, the court reporter filed a supplement record containing some of the exhibits offered at trial.

However, the supplemental record does not contain (1) State’s exhibit 1A, an in-store video, or

(2) State’s exhibit 21, a video game.
       Consequently, we ORDER the court reporter to file, within seven days of the date of this

order, a supplement record containing the missing exhibits.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  PRESIDING JUSTICE